 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 1 of 30 Page ID #:62



 1   AKIN GUMP STRAUSS HAUER & FELD LLP
     NEAL R. MARDER (SBN 126879)
 2   nmarder@akingump.com
     MARSHALL L. BAKER (SBN 300987)
 3   mbaker@akingump.com
     1999 Avenue of the Stars, Suite 600
 4   Los Angeles, CA 90067-6022
     Telephone: 310.229.1000
 5   Facsimile: 310.229.1001
 6   AKIN GUMP STRAUSS HAUER & FELD LLP
     MICHAEL J. STORTZ (SBN 139386)
 7   mstortz@akingump.com
     580 California Street, Suite 1500
 8   San Francisco, CA 94104-1036
     Telephone: 415.765.9500
 9   Facsimile: 415.765.9501
10   Attorneys for Defendant
     AEG PRESENTS SE, LLC
11

12                            UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14

15                                           Case No.: 2:20-cv-03923-PSG-GJS
     ADRIANA BARBIERI, individually
16                                           DEFENDANT’S MEMORANDUM
     and on behalf of all others similarly   OF POINTS AND AUTHORITIES
17                                           IN SUPPORT OF MOTION TO (1)
     situated,                               TRANSFER FOR IMPROPER
18                                           VENUE OR FOR CONVENIENCE
                            Plaintiffs,      OR, ALTERNATIVELY, (2)
19                                           DISMISS FOR LACK OF
           v.                                PERSONAL JURISDICTION
20
     AEG PRESENTS SE, LLC                    Date:         July 27, 2020
21                                           Time:         1:30 p.m.
                            Defendant.       Courtroom:    6A, 6th Floor
22                                           Judge:        Hon. Philip S. Gutierrez
23

24

25
26

27

28


       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 2 of 30 Page ID #:63



 1                                                 TABLE OF CONTENTS
                                                                                                              Page
 2   I.       INTRODUCTION ........................................................................................... 1
 3   II.      BACKGROUND ............................................................................................. 3
 4            A.       Plaintiff Asserts TCPA Claims Against AEG in the Florida
                       Action. ................................................................................................... 3
 5
              B.       Plaintiff Amends Her Complaint and Avers that Her TCPA
 6                     Claims Should be Resolved in the Southern District of Florida,
                       Where the Underlying Events and Her Alleged Injury Occurred.
 7                     ............................................................................................................... 3
 8            C.       Plaintiff Dismisses the Florida Action and Re-files Her TCPA
                       Claims in this Court............................................................................... 4
 9
              D.       AEG Is Organized Under the Laws of Delaware, and Maintains
10                     Its Principal Place of Business Within the Southern District of
                       Florida.................................................................................................... 5
11
              E.       All of the Conduct Relating to the Deadbeats Event Occurred
12                     Within the Southern District of Florida, Where the Witnesses
                       and Evidence Reside. ............................................................................ 6
13

14   III.     ARGUMENT ................................................................................................... 7
15            A.       This Action Should Be Transferred to the Southern District of
                       Florida Because Venue in this District Is Improper. ............................. 8
16
                       1.        Venue Does Not Lie in this District Under Section
17                               1391(b)(1). .................................................................................. 8
18                     2.        Venue Does Not Lie in this District Under Section
                                 1391(b)(2). ................................................................................ 13
19
                       3.        Venue Does Not Lie in this District Under Section
20                               1391(b)(3). ................................................................................ 13
21                     4.        The Court Should Transfer this Action to the Southern
                                 District of Florida. ..................................................................... 14
22
              B.       The Court Should Also Transfer this Action to the Southern
23                     District of Florida for the Convenience of the Parties and
                       Witnesses, and in the Interest of Justice. ............................................. 15
24
                       1.        Plaintiff’s Choice of Forum Is Given Little Weight. ................ 16
25
                       2.        The Parties’ Respective Lack of Contacts with this
26                               District and Absence of Contacts Relating to Plaintiff’s
                                 Claims in this District Favor Transfer. ...................................... 18
27

28

                                                 i
           DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 3 of 30 Page ID #:64



 1                 3.       The Availability of Compulsory Process to Compel
                            Attendance of Witnesses and the Convenience of the
 2                          Parties Weighs in Favor of Transfer. ......................................... 20
 3                 4.       The Ease of Access to Evidence Weighs in Favor of
                            Transfer or is Neutral. ............................................................... 22
 4
                   5.       Other Factors Support Transfer or Are Neutral. ....................... 22
 5
                   6.       The Interest of Justice and Judicial Efficiency Warrants
 6                          Transfer to the Southern District of Florida.............................. 23
 7         C.      Should this Action Remain in this District, this Court Lacks
                   Personal Jurisdiction over Plaintiff’s Claims. ..................................... 24
 8

 9   IV.   CONCLUSION.............................................................................................. 25
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

                                             ii
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 4 of 30 Page ID #:65



 1                                            TABLE OF AUTHORITIES
 2                                                                                                                     Page(s)
 3   Cases
 4   Abrams Shell v. Shell Oil Co.,
       165 F. Supp. 2d 1096 (C.D. Cal. 2001) ...................................................................... 24
 5
     Action Embroidery Corp. v. Atl. Embroidery, Inc.,
 6      368 F.3d 1174 (9th Cir. 2004) ...................................................................................... 8
 7   Adriana Barbieri v. AEG Presents, SE LLC,
       No. 0:20-cv-60061 (S.D. Fla.) ............................................................................. passim
 8
     Amity Rubberized Pen Co. v. Mkt. Quest Grp. Inc.,
 9     793 F.3d 991 (9th Cir. 2015) ...................................................................................... 14
10   Blair v. CBE Grp. Inc.,
        No. 13-0134, 2013 WL 2029155 (S.D. Cal. May 13, 2013) ...................................... 13
11
     Blocker v. Black Entm’t Television, LLC,
12      No. 17-01406, 2018 WL 3797568 (D. Or. June 26, 2018), report and
        recommendation adopted sub nom. Blocker v. Black Entm’t Television, LCC,
13      No. 17-01406, 2018 WL 3795219 (D. Or. Aug. 8, 2018) ...................................... 9, 10
14   Carolina Cas. Co. v. Data Broad. Corp.,
       158 F. Supp. 2d 1044 (N.D. Cal. 2001) ................................................................ 16, 17
15
     Cont’l Indus. Cap., L.L.C. through Cohen Asset Mgmt., Inc. v. Davey Tree Expert Co.,
16     No. 05-1214, 2005 WL 8173354 (S.D. Cal. Sept. 7, 2005) ...................................... 21
17   Cromwell v. Certified Forensic Loan Auditors,
       No. 17-02429, 2019 WL 1095837 (N.D. Cal. Jan. 10, 2019) ...................................... 9
18
     Daimler AG v. Bauman,
19     571 U.S. 117 (2014) ...................................................................................................... 9
20   Foster v. Nationwide Mut. Ins. Co.,
       No. 07-4928, 2007 WL 4410408 (N.D. Cal. Dec. 14, 2007) ..................................... 17
21
     Geraci v. Red Robin Int’l, Inc.,
22     No. 18-15542, 2019 WL 2574976 (D.N.J. June 24, 2019) ........................................ 19
23   Gold Value Int’l Textile, Inc. v. Ross Stores, Inc.,
       No. 19-09604, 2020 WL 1953620 (C.D. Cal. Apr. 23, 2020).................................... 14
24
     Hancock v. Jackson Hewitt Tax Serv., Inc.,
25     No. 19-2602, 2019 WL 8013111 (C.D. Cal. Aug. 29, 2019) .............................. passim
26   Hatch v. Reliance Ins. Co.,
       758 F.2d 409 (9th Cir. 1985) ...................................................................................... 15
27
     Hawkins v. Gerber Prod. Co.,
28     924 F. Supp. 2d 1208 (S.D. Cal. 2013)........................................................... 17, 22, 23
                                              iii
        DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 5 of 30 Page ID #:66



 1   Hoffman v. Blaski,
       363 U.S. 335 (1960) .................................................................................................... 15
 2
     Johnson v. Law,
 3      19 F. Supp. 3d 1004 (S.D. Cal. 2014)..................................................................... 8, 16
 4   Kissick v. Am. Residential Servs., LLC,
        No. 19-1460, 2019 WL 6434639 (C.D. Cal. July 18, 2019) ...................................... 20
 5
     LaGuardia v. Designer Brands, Inc.,
 6     No. 19-1568, 2020 WL 2463385 (S.D. Cal. May 7, 2020) ...................... 13, 14, 19, 23
 7   Lewis v. Sw. Airlines Co.,
       No. 16-0749, 2016 WL 3091998 (N.D. Cal. June 2, 2016) ....................................... 16
 8
     Micron Tech., Inc. v. Factory Mut. Ins. Co.,
 9     No. 18-07689, 2019 WL 2410732 (N.D. Cal. June 7, 2019) ..................................... 10
10   Miller v. Hambrick,
        905 F.2d 259 (9th Cir. 1990) ...................................................................................... 14
11
     Perez v. Performance Food Grp., Inc.,
12      No. 15-2390, 2017 WL 66874 (N.D. Cal. Jan. 6, 2017) ............................................ 21
13   Piedmont Label Co. v. Sun Garden Packing Co.,
        598 F.2d 491 (9th Cir. 1979) ........................................................................................ 8
14
     Rio Props., Inc. v. Rio Int’l Interlink,
15      284 F.3d 1007 (9th Cir. 2002) .................................................................................... 10
16   Verdun v. Cal. Bus. Bureau,
        No. 14-0035, 2014 WL 12508344 (S.D. Cal. June 16, 2014) .................................... 19
17

18   Statutes
19   28 U.S.C. § 1391 ....................................................................................................... passim
20   28 U.S.C. § 1404(a) .................................................................................................. passim
21   28 U.S.C. § 1406(a) ............................................................................................. 2, 7, 8, 14
22   Telephone Consumer Protection Act, 47 U.S.C. § 227 ............................................ passim
23

24

25
26

27

28

                                              iv
        DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 6 of 30 Page ID #:67



 1                                    I.    INTRODUCTION
 2         This lawyer driven action is completely frivolous and if it is to proceed at all, it
 3   belongs in the Southern District of Florida and not before this Court. Indeed, this is the
 4   quintessential example of forum shopping by Plaintiff Adriana Barbieri’s (“Plaintiff”)
 5   counsel who, through strategic maneuvering, has sought to avoid unfavorable Eleventh
 6   Circuit precedent by dismissing Plaintiff’s original suit filed in the Southern District of
 7   Florida, Fort Lauderdale Division, and refiling that action in this Court.
 8         Notably, this is Plaintiff’s third attempt to assert claims under the Telephone
 9   Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) against Defendant AEG Presents
10   SE, LLC (“AEG”) arising out of her alleged receipt of text messages in Florida regarding
11   a music event held in Florida. Plaintiff originally filed this action in the Southern District
12   of Florida, where she, her counsel, AEG, the music event, and the alleged text messages
13   are all located. See Adriana Barbieri v. AEG Presents, SE LLC, No. 0:20-cv-60061 (S.D.
14   Fla.) (the “Florida Action”).1
15         Plaintiff has repeatedly acknowledged through binding judicial admissions that the
16   events underlying her alleged claims transpired in the Southern District of Florida, where
17   Plaintiff lives and allegedly received the text messages of which she now complains. As
18   it became clear that the Florida Action would be dismissed under binding Eleventh Circuit
19   law, Plaintiff and her counsel abruptly dismissed the Florida Action without prejudice and
20   went forum shopping, refiling her complaint in this district. Plaintiff’s attempt to pack up
21   camp in Florida and re-file in California should not be countenanced for three reasons.
22         First, AEG is not subject to personal jurisdiction in this district, thus making venue
23   improper under Federal Rule of Civil Procedure 12(b)(3) and 28 U.S.C. § 1391(b)(1).
24   Nor is venue proper in this district under 28 U.S.C. § 1391(b)(2)—because none of the
25   events underlying Plaintiff’s claims occurred in this district—or under 28 U.S.C. §
26
           1
27
             As set forth in its accompanying request for judicial notice (“RJN”), AEG
     respectfully requests that the Court take judicial notice of the PACER docket of
28
     proceedings in the Florida Action (Exhibit A); the initial complaint filed in the Florida
     Action (Exhibit B); and the amended complaint filed in the Florida Action (Exhibit C).
                                           1
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 7 of 30 Page ID #:68



 1   1391(b)(3), as venue is proper in the Southern District of Florida. Because venue does
 2   not lie in the Central District of California, AEG respectfully requests that the Court
 3   transfer this action to the Southern District of Florida, Fort Lauderdale Division, pursuant
 4   to 28 U.S.C. § 1406(a). Although the Court may properly dismiss this action for improper
 5   venue, AEG respectfully submits that a transfer to the Southern District of Florida is fully
 6   warranted and in the interest of justice. AEG has already expended considerable resources
 7   addressing the impropriety of Plaintiff’s claims against it, including twice moving to
 8   dismiss the Florida Action. Through a transfer to the Southern District of Florida, Fort
 9   Lauderdale Division, this action may be resolved in the forum that Plaintiff originally
10   selected.
11         Second, a transfer to the Southern District of Florida, Fort Lauderdale Division,
12   pursuant to 28 U.S.C. § 1404(a) is fully justified to serve the convenience of the parties
13   and witnesses and in the interest of justice. Courts nationwide, including this court,
14   routinely transfer TCPA actions under Section 1404(a) to the venue encompassing the
15   defendant’s headquarters, particularly where, as here, the plaintiff’s choice of forum
16   results from forum shopping, and all of the events underlying the claims transpired in the
17   transferee forum—where the witnesses and evidence are also located.
18         Third, should this Court decline to transfer this action, it should dismiss it under
19   Rule 12(b)(2) of the Federal Rules of Civil Procedure because there is no general or
20   specific jurisdiction in California over AEG as to Plaintiff’s claims. AEG is incorporated
21   under the laws of Delaware and maintains its principal place of business in West Palm
22   Beach, Florida. AEG, as a result, is not subject to general jurisdiction in California. Nor
23   is AEG subject to specific personal jurisdiction, as there is no connection whatsoever
24   between any conduct of AEG in this forum as relates to Plaintiff’s claims.
25         For these reasons and those set forth below, AEG’s motion should be granted, and
26   this action should be transferred to the Southern District of Florida, Fort Lauderdale
27   Division.
28
                                           2
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 8 of 30 Page ID #:69



 1                                     II.    BACKGROUND
 2         A.     Plaintiff Asserts TCPA Claims Against AEG in the Florida Action.
 3         Plaintiff initiated this action in January 2020, with the filing of her initial complaint
 4   in the Southern District of Florida, Fort Lauderdale Division. See RJN, Ex. A. As she
 5   does here, Plaintiff alleged that AEG transmitted text messages to her cellular telephone
 6   number ending in 5156 (the “5156 Number”) in violation of the TCPA. See RJN, Ex. B
 7   ¶¶ 1, 18, 49–62.
 8         Plaintiff alleged that venue was proper in the Southern District of Florida because
 9   AEG resided there, “provide [sic] and market their [sic] services [there],” and because
10   AEG’s alleged “conduct against Plaintiff occurred [there] and, on information and belief,
11   Defendant have [sic] sent the same text message complained of by Plaintiff to other
12   individuals within this judicial district[.]” Id. ¶ 7.
13         B.     Plaintiff Amends Her Complaint and Avers that Her TCPA Claims
                  Should be Resolved in the Southern District of Florida, Where the
14                Underlying Events and Her Alleged Injury Occurred.
15         AEG moved to dismiss Plaintiff’s initial complaint, demonstrating through sworn
16   testimony that it did not transmit any text messages to Plaintiff, and that another entity—
17   Awesome Promoters, LLC—was likely responsible. See RJN, Ex. A (Dkt. No. 22).
18   Although Plaintiff represented in the requisite pre-filing meet and confer that she would
19   oppose AEG’s motion to dismiss, she instead filed an amended complaint, this time
20   naming Awesome Promoters, LLC (“Awesome”) as a co-defendant. See RJN, Ex. C.
21   Plaintiff alleged that Awesome was a “co-promoter” of the Deadbeats Event and that it
22   “is a Florida limited liability company with a principal address of 3406 Davie Rd., Unit
23   203 Davie, FL 33314.” RJN, Ex. C ¶ 7 (emphasis added).
24         Under the “JURISDICTION AND VENUE” section of her pleading, Plaintiff
25   likewise alleged that both AEG and Awesome were “subject to specific personal
26   jurisdiction in Florida because this suit arises out of out of and relates to Defendants’
27   significant contacts with Florida, including the co-promotion of a music event that was
28   held in Florida.” Id. ¶ 11 (emphasis added). Plaintiff alleged further that AEG and
                                           3
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 9 of 30 Page ID #:70



 1   Awesome “initiated and directed, or caused to be initiated and directed, telemarketing
 2   and/or advertisement text messages into Florida in violation of the TCPA.” Id. (emphasis
 3   added). Underscoring her allegations that Florida was the proper situs to resolve her
 4   claims, Plaintiff alleged:
 5                 Specifically, Defendants initiated and directed, or caused to be
 6                 initiated   and directed, the      transmission of   unsolicited
 7                 advertisement or telemarketing text messages to the 5156
 8                 Number to promote their event in Florida. The 5156 Number
 9                 has an area code that specifically coincides with locations in
10                 Florida, and Plaintiff received such messages on the 5156
11                 Number while residing in and physically present in Florida.
12   Id. ¶ 12 (emphasis added).
13          Finally, Plaintiff alleged that both her “claims for violation of the TCPA against
14   Defendants, and the resulting injuries caused to Plaintiff by Defendants’ advertisements
15   and telemarketing messages arose in substantial part from Defendants’ direction of those
16   messages into Florida.” Id. ¶ 13 (emphasis added); see also id. ¶ 14 (invoking 28 U.S.C.
17   § 1391(b)(1) and alleging that venue was proper “because a substantial part of
18   Defendants’ actions and omissions which gave rise to the claims asserted in this action
19   occurred, in part, in this District.”).
20          Notably, there was not a single allegation in either complaint filed in the Florida
21   Action tying Plaintiff’s claims to California.
22          C.     Plaintiff Dismisses the Florida Action and Re-files Her TCPA Claims in
                   this Court.
23

24          Because the amended complaint in the Florida Action continued to contain pleading
25   deficiencies, AEG—again, as required under the Southern District of Florida’s local
26   rules—contacted Plaintiff through her counsel regarding another motion to dismiss.
27   Plaintiff again confirmed that she would be opposing AEG’s motion to dismiss, forcing
28   AEG to prepare the second dismissal motion. On April 17, 2020, AEG filed its motion to
                                           4
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 10 of 30 Page ID #:71



 1   dismiss. See RJN, Ex. A (Dkt. No. 28). Plaintiff again failed to oppose AEG’s motion to
 2   dismiss, and, on April 28, 2020, she filed a notice of voluntary dismissal without prejudice
 3   (id., Dkt. No. 34). On April 29, 2020, the court in the Florida Action entered an Order of
 4   Dismissal Without Prejudice and closed the matter. See id., Dkt No. 35.
 5         That same day, Plaintiff filed her operative complaint in this action (the
 6   “Complaint”), again alleging that she received text messages from AEG on the 5156
 7   Number to promote the Deadbeats Event in Florida. See generally Compl. (Dkt. No. 1).
 8   Although she continues to allege that she resides in Broward County, Florida, see id. ¶ 5,
 9   and that “Defendant is a Delaware limited liability company,” id. ¶ 6, Plaintiff has
10   otherwise attempted to retreat from her judicial admissions regarding both where the
11   events underlying this action transpired and which judicial district is the proper place for
12   adjudicating her claims. Indeed, Plaintiff now alleges that “this suit arises out of and
13   relates to Defendant’s significant contacts with California, including the co-promotion of
14   a music event that Defendant organized and planned from its headquarters in California.”
15   Id. ¶ 10. Plaintiff also now claims that venue is proper in the Central District of California
16   because, somehow, “a substantial part of Defendant’s actions and omissions” now
17   occurred “in part, in this District.” Id. ¶ 11.
18         Plaintiff continues to allege that Awesome co-promoted the Deadbeats Event with
19   AEG, although she no longer names Awesome or alleges, as she previously did, that
20   Awesome is a Florida-based entity. See id. ¶ 19. Also, conspicuously absent from the
21   Complaint are the allegations from the amended complaint in the Florida Action that the
22   “5156 Number has an area code that specifically coincides with locations in Florida, and
23   Plaintiff received such messages on the 5156 Number while residing in and physically
24   present in Florida.” Compare RJN, Ex. C ¶ 12, with Compl.
25         D.     AEG Is Organized Under the Laws of Delaware, and Maintains Its
                  Principal Place of Business Within the Southern District of Florida.
26

27         As Plaintiff admits, “AEG is Delaware limited liability company[.]” Compl. ¶ 6.
28   Although Plaintiff alleges that AEG’s “principal address” is in Los Angeles, see id., AEG
                                           5
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 11 of 30 Page ID #:72



 1   in fact “maintains its principal place of business and headquarters at an address at 1800
 2   Australian Avenue South, Ste. 201, West Palm Beach, Florida 33409.” Declaration of
 3   Chrissy Davie ISO AEG’s Motion (“Davie Decl.”) ¶ 5; accord Declaration of Jesse Stoll
 4   ISO Motion to Transfer (“Stoll Decl.”) ¶ 5 (“All of the persons involved in the Deadbeats
 5   Event on behalf of AEG work from AEG’s principal office in West Palm Beach, Florida
 6   33409.”). Indeed, AEG “is not now and has never been registered with the California
 7   Secretary of State to do business in California.” Davie Decl. ¶ 4 (emphasis added).
 8   Further, AEG “does not conduct business in California, and Defendant maintains no
 9   offices in California.” Id. (emphasis added). AEG’s identification in Florida Department
10   of State filings of a Los Angeles address for its principal address was done “for
11   consistency and ease of administration,” pursuant to the “standard operating procedure
12   for all of Anschutz Entertainment Group, Inc.’s entities,” including AEG.2 Id. ¶ 2. “For
13   the avoidance of all doubt, [AEG] updated [its] information with the Florida Department
14   of State, Division of Corporations, to reflect [AEG]’ principal place of business and
15   headquarters at 1800 Australian Avenue South, Ste. 201, West Palm Beach, Florida
16   33409.” Id. ¶ 6 (attaching Ex. A).
17         E.     All of the Conduct Relating to the Deadbeats Event Occurred Within
                  the Southern District of Florida, Where the Witnesses and Evidence
18                Reside.
19         As relates to the Deadbeats Event, Jesse Stoll, who is employed as the Senior Talent
20   Buyer at AEG, confirms that “AEG and another Florida-based entity, Awesome [], were
21   involved as independent contractors in the promotion of the Deadbeats Event pursuant to
22   a co-promotion agreement.” Stoll Decl. ¶ 3. Mr. Stoll “negotiated and executed the
23   agreement in Florida on behalf of AEG.” Id. ¶ 4. Further, in direct contradiction to
24   Plaintiff’s bald allegation that the Deadbeats Event was organized through California,
25   “[a]ll of the persons involved in the Deadbeats Event on behalf of AEG work from AEG’s
26
           2
27
             As set forth in the Davie Decl., AEG “is a wholly owned subsidiary of AEG
     Presents, LLC, which is wholly owned by Anschutz Entertainment Group, Inc.” Davie
28
     Decl. ¶ 1. There is no suggestion that either of these entities had any connection with the
     South Florida events.
                                           6
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 12 of 30 Page ID #:73



 1   principal office in West Palm Beach, Florida 33409.” Id. ¶ 5 (emphasis added). Mr. Stoll
 2   further understands that, “because the relevant personnel work out of AEG’s offices in
 3   West Palm Beach, Florida, any documents and communications relating to the Deadbeats
 4   Event will be located in West Palm Beach, Florida.” Id. ¶ 6.
 5         Consistent with Plaintiff’s allegation in the Florida Action regarding Awesome’s
 6   location in Davie, Florida, Mr. Stoll avers that “Jose Vargas executed the agreement on
 7   behalf of Awesome, which the agreement identified as having offices in Davie, Florida
 8   34414.”    Id. ¶ 7.    Mr. Stoll further confirms his understanding that Awesome’s
 9   involvement in the Deadbeats Event was likewise confined to South Florida. See id. (“I
10   understand and believe based on my interactions with Mr. Vargas that he resides in South
11   Florida, and that all persons involved in the Deadbeats Event on behalf of Awesome are
12   in South Florida.”).
13         Finally, Mr. Stoll, in his capacity as Senior Talent Buyer and AEG’s negotiator of
14   the Deadbeats Event agreement, explains that he is “not aware of any witnesses or
15   documents located in California or Los Angeles as relates to the promotion and
16   production of the Deadbeats event.” Id. ¶ 8 (emphasis added). And he provides further
17   that, “[a]lthough AEG was not responsible for the transmission of any promotional text
18   message(s) regarding the Deadbeats Event, I am further unaware of any text message(s)
19   being transmitted to anyone in California or Los Angeles for purposes of promoting the
20   Deadbeats Event.” Id.
21                                     III.   ARGUMENT
22         Venue does not lie in the Central District of California as to Plaintiff’s claims
23   against AEG under Section 1391(b), and this action should be transferred to the Southern
24   District of Florida, Fort Lauderdale Division, pursuant to Federal Rule of Civil Procedure
25   12(b)(3) and 28 U.S.C. § 1406(a). In the alternative, for the convenience of the parties
26   and witnesses and in the interest of justice, AEG seeks transfer of this action to the
27   Southern District of Florida, Fort Lauderdale Division, pursuant to 28 U.S.C. § 1404(a).
28
                                           7
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 13 of 30 Page ID #:74



 1   Finally, in the event that the Court does not transfer this action, it should dismiss it for
 2   lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2).
 3         A.     This Action Should Be Transferred to the Southern District of Florida
                  Because Venue in this District Is Improper.
 4

 5         Plaintiff bears the burden of proving that venue is proper under Section 1391(b).
 6   See Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979);
 7   Johnson v. Law, 19 F. Supp. 3d 1004, 1007 (S.D. Cal. 2014). Under Section 1391(b), a
 8   civil action may be brought only in “(1) a judicial district in which any defendant resides,
 9   if all defendants are residents of the State in which the district is located; (2) a judicial
10   district in which a substantial part of the events or omissions giving rise to the claim
11   occurred . . . ; or (3) if there is no district in which an action may otherwise be brought . .
12   . , any judicial district in which any defendant is subject to the court’s personal jurisdiction
13   with respect to such action.” 28 U.S.C. § 1391(b).
14         Where a plaintiff fails to meet her burden, the court “shall dismiss, or if it be in the
15   interest of justice, transfer such case to any district or division in which it could have been
16   brought.” 28 U.S.C. § 1406(a). Section 1406(a) permits a defendant to move for outright
17   dismissal or for transfer of the action under Section 1406(a). See Action Embroidery
18   Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1181 (9th Cir. 2004) (explaining that a
19   defendant “for whom venue is improper may move for dismissal or transfer for improper
20   venue under 28 U.S.C. § 1406(a)”).
21                1.     Venue Does Not Lie in this District Under Section 1391(b)(1).
22         At the threshold, although Plaintiff purports to invoke Section 1391(b)(1), the
23   reference appears to be in error, as Plaintiff (erroneously) alleges that she satisfies the
24   provision “because a substantial part of Defendant’s actions and omissions which gave
25   rise to the claims asserted in this action occurred, in part, in this District.” Compl. ¶ 11.
26   However, even assuming arguendo that Plaintiff had indeed attempted to demonstrate
27   venue was proper under Section 1391(b)(1), she has not done so because AEG is not
28   subject to general or personal jurisdiction in this district.
                                           8
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 14 of 30 Page ID #:75



 1         Specifically, Section 1391(b)(1) permits actions to be filed in “a judicial district in
 2   which any defendant resides, if all defendants are residents of the State in which the
 3   district is located[.]” Entity defendants such as AEG are “deemed to reside . . . in any
 4   judicial district where such defendant is subject to the court’s personal jurisdiction with
 5   respect to the civil action in question.” 28 U.S.C. § 1391(c)(2). Because California has
 6   more than one district, Plaintiff is required to show that AEG’s contacts “would be
 7   sufficient to subject it to personal jurisdiction” in this district if the Central District of
 8   California “were a separate State.” Id. § 1391(d). Plaintiff cannot make such a showing,
 9   as AEG is not subject to general jurisdiction here or specific jurisdiction as to her alleged
10   TCPA claims.
11         General jurisdiction. General or “all-purpose” jurisdiction exists over a defendant
12   only in a forum where the defendant is “essentially at home.” Daimler AG v. Bauman,
13   571 U.S. 117, 122 (2014) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
14   U.S, 915, 919 (2011)).      For a corporate defendant, that means either the state of
15   incorporation or the principal place of business. Daimler, 571 U.S. at 137. Merely
16   conducting business in a forum, directly or through a subsidiary, is not enough to subject
17   that business to all-purpose jurisdiction in that forum. Id. at 137–39. In addition, “[t]he
18   test for personal jurisdiction over a LLC is the same as for other corporations.” Cromwell
19   v. Certified Forensic Loan Auditors, No. 17-02429, 2019 WL 1095837, at *8 (N.D. Cal.
20   Jan. 10, 2019), report and recommendation adopted, No. 17-02429, 2019 WL 2181969
21   (N.D. Cal. Feb. 12, 2019) (citing Daimler, 571 U.S. at 139 as “testing general jurisdiction
22   for a LLC by examining the place of organization and principal place of business”). In
23   other words, “[w]ith respect to limited liability companies [], citizenship of the entity’s
24   members alone is insufficient to determine whether personal jurisdiction is proper.”
25   Blocker v. Black Entm’t Television, LLC, No. 17-01406, 2018 WL 3797568, at *6 (D. Or.
26   June 26, 2018) (emphasis added), report and recommendation adopted sub nom. Blocker
27   v. Black Entm’t Television, LCC, No. 17-01406, 2018 WL 3795219 (D. Or. Aug. 8, 2018)
28   (citing Daimler, 571 U.S. at 132–33). “A court should consider the LLC’s place of
                                           9
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 15 of 30 Page ID #:76



 1   ‘incorporation’ and principal place of business, rather than to the citizenship of all of an
 2   LLC’s members, to determine whether or not general personal jurisdiction can be
 3   exercised.” Id. (collecting cases).
 4         Plaintiff concedes that “AEG is a Delaware limited liability company,” Compl. ¶
 5   5, and thus alleges that AEG “is subject to general personal jurisdiction in California
 6   because its principal place of business is in California and, more specifically, in this
 7   District.” Id. ¶ 9. But nothing could be further from the truth.
 8         AEG’s principal place of business and headquarters are in West Palm Beach,
 9   Florida. See Davie Decl. ¶¶ 3–6 (confirming that AEG’s principal place of business and
10   headquarters are in West Palm Beach, Florida, that AEG “is not now and has never been
11   registered with the California Secretary of State to do business in California,” and that
12   AEG does not maintain offices or conduct business in California). Because AEG is
13   neither organized under California law nor maintains its principal place of business in this
14   district, AEG is not subject to general jurisdiction in the Central District of California.3
15         Specific jurisdiction. Specific jurisdiction arises where (1) the defendant has
16   performed some act or consummated some transaction with the forum by which it
17   purposefully availed itself of the privilege of conducting business in California; (2) the
18   plaintiff’s claims arise out of or result from the defendant’s forum-related activities; and
19   (3) the exercise of jurisdiction is reasonable. See Rio Props., Inc. v. Rio Int’l Interlink,
20   284 F.3d 1007, 1019 (9th Cir. 2002) (citing Burger King Corp. v. Rudzewicz, 471 U.S.
21   462, 475–76 (1985)).
22         A cursory review of Plaintiff’s pleadings confirms that her claims have no
23   connection at all to this district. Plaintiff alleges that she is a resident of Broward County,
24   Florida. See Compl. ¶ 5. Plaintiff concedes that the alleged text messages she received
25
           3
26
             It is well settled that a party may submit declarations and other evidence outside
     the pleadings to demonstrate a want of personal jurisdiction, and a plaintiff’s bare
27
     allegation cannot satisfy her burden of establishing jurisdiction is proper; “courts may not
     assume the truth of allegations in a pleading which are contradicted by affidavit.” Micron
28
     Tech., Inc. v. Factory Mut. Ins. Co., No. 18-07689, 2019 WL 2410732, at *5 (N.D. Cal.
     June 7, 2019) (citation and quotation marks omitted).
                                          10
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 16 of 30 Page ID #:77



 1   related to a music event held in Florida. See id. ¶ 19. Plaintiff has otherwise repeatedly
 2   conceded that all of the relevant conduct giving rise to her claims, and her alleged injuries,
 3   occurred outside of this district. For example, as set forth above, Plaintiff alleged in her
 4   initial complaint filed in the Florida Action that venue was proper in the Southern District
 5   of Florida because AEG resided there, “provide [sic] and market their [sic] services
 6   [there],” and because AEG’s alleged “conduct against Plaintiff occurred [there] and, on
 7   information and belief, Defendant have [sic] sent the same text message complained of
 8   by Plaintiff to other individuals within this judicial district[.]” RJN, Ex. B ¶ 7.
 9         In her amended complaint filed in the Florida Action—which again named an
10   additional Florida-based entity, Awesome—Plaintiff repeatedly advocated that AEG and
11   Awesome were “subject to specific personal jurisdiction in Florida because this suit
12   arises out of out of and relates to Defendants’ significant contacts with Florida, including
13   the co-promotion of a music event that was held in Florida.” RJN, Ex. C ¶ 11 (emphasis
14   added). Plaintiff alleged further that AEG and Awesome “initiated and directed, or caused
15   to be initiated and directed, telemarketing and/or advertisement text messages into
16   Florida in violation of the TCPA.” Id. (emphasis added). And, she alleged:
17                Specifically, Defendants initiated and directed, or caused to be
18                initiated   and directed, the       transmission of      unsolicited
19                advertisement or telemarketing text messages to the 5156
20                Number to promote their event in Florida. The 5156 Number
21                has an area code that specifically coincides with locations in
22                Florida, and Plaintiff received such messages on the 5156
23                Number while residing in and physically present in Florida.
24   Id. ¶ 12 (emphasis added). At the same time, Plaintiff alleged that both her “claims for
25   violation of the TCPA against Defendants, and the resulting injuries caused to Plaintiff by
26   Defendants’ advertisements and telemarketing messages arose in substantial part from
27   Defendants’ direction of those messages into Florida.” Id. ¶ 13 (emphasis added); id. ¶
28   14 (invoking 28 U.S.C. § 1391(b)(1) and alleging that venue was proper in the Southern
                                          11
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 17 of 30 Page ID #:78



 1   District of Florida “because a substantial part of Defendants’ actions and omissions which
 2   gave rise to the claims asserted in this action occurred, in part, in this District.”).
 3         Having already affirmatively alleged that the Southern District of Florida had
 4   specific jurisdiction over AEG as to her TCPA claims and that venue was proper in the
 5   Southern District of Florida under 28 U.S.C. § 1391, Plaintiff cannot now credibly allege
 6   with a straight face either that specific jurisdiction lies in this district or that venue is
 7   proper here.
 8         Moreover, even if Plaintiff could somehow escape her prior judicial admissions by
 9   making the new unadorned allegation that “this suit arises out of and relates to
10   Defendant’s significant contacts with California, including the co-promotion of a music
11   event that Defendant organized and planned from its headquarters in California” (Compl.
12   ¶ 10), that allegation is completely undermined by AEG’s showing that all of the relevant
13   conduct as relates to Plaintiff’s claims occurred within the Southern District of Florida.
14   See, e.g., Stoll Decl. ¶¶ 4–5 (confirming that the Deadbeats Agreement was negotiated on
15   behalf of AEG in Florida and that everyone “involved in the Deadbeats Event on behalf
16   of AEG work from AEG’s principal office in West Palm Beach, Florida”); accord Davie
17   Decl. ¶¶ 4–5 (confirming that AEG’s headquarters is in West Palm Beach, Florida—not
18   in California—and that AEG maintains “no offices in California” (emphasis added)).
19         In sum, none of the events giving rise to Plaintiff’s claims occurred in this district.
20   Instead, as Plaintiff has already admitted, she allegedly received text messages to promote
21   an event in Florida, the text messages were allegedly received on Plaintiff’s 5156
22   Number, which “has an area code that specifically coincides with locations in Florida,
23   and Plaintiff received such messages on the 5156 Number while residing in and physically
24   present in Florida.” RJN, Ex. B ¶ 12 (emphasis added); accord Compl. ¶¶ 19, 27 (alleging
25   Plaintiff received text messages concerning the promotion of the Deadbeats Event in
26   Florida). In other words, every single event involving the Plaintiff—i.e., the alleged
27   promotion of the Florida Deadbeats Event and her alleged receipt of text messages sent
28   to promote that event—occurred in her home district in Florida, not in this district.
                                          12
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 18 of 30 Page ID #:79



 1         Accordingly, venue is improper in this district under Section 1391(b)(1), and it is
 2   only proper in the Southern District of Florida, where AEG resides.
 3                2.     Venue Does Not Lie in this District Under Section 1391(b)(2).
 4         Nor can Plaintiff establish that venue is proper here pursuant to Section 1391(b)(2),
 5   which permits actions to be filed in “a judicial district in which a substantial part of the
 6   events or omissions giving rise to the claim occurred.” Again, Plaintiff has already
 7   conceded that the alleged text messages were directed to and received by her outside of
 8   this district. See, e.g., RJN, Ex. B ¶ 12. As such, venue is not proper here pursuant to
 9   Section 1391(b)(2). See Blair v. CBE Grp. Inc., No. 13-0134, 2013 WL 2029155, at *2
10   (S.D. Cal. May 13, 2013) (finding improper venue in a TCPA action where the calls to
11   plaintiff were placed and received outside the Southern District of California); see also
12   LaGuardia v. Designer Brands, Inc., No. 19-1568, 2020 WL 2463385, at *5 (S.D. Cal.
13   May 7, 2020) (holding, in TCPA action, that venue did not lie in Southern District of
14   California for “claims [that] arise out of text messages [plaintiffs] allegedly received
15   while in the Central and Northern Districts of California”).
16         Plaintiff’s new bald allegation that venue is proper here “because a substantial part
17   of Defendant’s actions and omissions which gave rise to the claims asserted in this action
18   occurred, in part, in this District[,]” is flatly contradicted by her prior allegations that the
19   Southern District of Florida was where a “substantial part” of the relevant acts occurred.
20   Lest there be any doubt, AEG has submitted evidence confirming that none of the relevant
21   conduct concerning the Deadbeats Event occurred in this district. See generally Stoll
22   Decl. It follows that venue does not lie in this district under Section 1391(b)(2).
23                3.     Venue Does Not Lie in this District Under Section 1391(b)(3).
24         Venue under Section 1391(b)(3) may be invoked only where “there is no district in
25   which an action may otherwise be brought[.]” 28 U.S.C. § 1391(b)(3). This action was
26   originally brought, and indeed should have remained, in the Southern District of Florida,
27   where AEG maintains its principal place of business and where the underlying events
28
                                          13
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 19 of 30 Page ID #:80



 1   giving rise to Plaintiff’s claims occurred. Because this action could have been brought in
 2   that district, it follows that venue cannot lie in this district under Section 1391(b)(3).
 3                4.     The Court Should Transfer this Action to the Southern District of
                         Florida.
 4

 5         Because venue is improper within this district, this Court “shall dismiss, or if it be
 6   in the interest of justice, transfer [this] case to any district or division in which it could
 7   have been brought.” 28 U.S.C. § 1406(a). The Ninth Circuit has repeatedly confirmed
 8   that “[n]ormally transfer will be in the interest of justice because normally dismissal of
 9   an action that could be brought elsewhere is time-consuming and justice-defeating.”
10   Amity Rubberized Pen Co. v. Mkt. Quest Grp. Inc., 793 F.3d 991, 996 (9th Cir. 2015)
11   (transfer under 28 U.S.C. § 1631) (internal quotation marks and citation omitted); accord
12   Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990) (same) (citing Goldlawr, Inc. v.
13   Heiman, 369 U.S. 463, 467 (1962)); see also LaGuardia, 2020 WL 2463385, at *6
14   (holding the interest of justice was served by transferring TCPA claims under Section
15   1406(a)). “Furthermore, the Court need not have personal jurisdiction over [AEG] to
16   order transfer.” Gold Value Int’l Textile, Inc. v. Ross Stores, Inc., No. 19-09604, 2020 WL
17   1953620, at *4 (C.D. Cal. Apr. 23, 2020) (citations and quotation marks omitted). Here,
18   the interest of justice will be best served by transfer of this action.
19         Transfer will permit this action, which was originally filed over five months ago,
20   to finally proceed to adjudication on the merits. If the Court were to dismiss in lieu of
21   transfer, Plaintiff would inevitably re-file the action, thus possibly necessitating the
22   parties to revisit the threshold venue question or to encumber the Southern District of
23   Florida with additional filings concerning the proper re-assignment of this action. See,
24   e.g., S.D. Fla. Local Rule 3.8 (requiring parties to submit “Notice of Pending, Refiled,
25   Related or Similar Actions”).
26         In the interest of justice, this action should therefore be transferred to the Southern
27   District of Florida. Any other result would be “time-consuming and justice-defeating.”
28   Amity Rubberized Pen Co., 793 F.3d at 996.
                                          14
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 20 of 30 Page ID #:81



 1         B.     The Court Should Also Transfer this Action to the Southern District of
                  Florida for the Convenience of the Parties and Witnesses, and in the
 2                Interest of Justice.
 3         In the alternative, AEG seeks transfer of this action to the Southern District of
 4   Florida, Fort Lauderdale Division, under 28 U.S.C. § 1404(a), pursuant to which a court
 5   may transfer an action to “any other district or division where it might have been brought”
 6   for “the convenience of parties and witnesses, in the interest of justice.” 28 U.S.C. §
 7   1404(a).
 8         A motion to transfer under Section 1404(a) involves a two-step inquiry. Courts
 9   first determine “whether the transferee district was one in which the action might have
10   been brought by the plaintiff.” Hoffman v. Blaski, 363 U.S. 335, 343–44 (1960) (internal
11   quotation marks omitted). “In determining whether an action ‘might have been brought’
12   in a district, the court looks to whether the action initially could have been commenced in
13   that district.” Hatch v. Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985) (internal
14   citations omitted). It is beyond dispute that Plaintiff could have (and indeed previously
15   had) commenced this action in the Southern District of Florida, Fort Lauderdale Division,
16   as general personal jurisdiction over AEG exists there, as AEG concedes for purposes of
17   this motion, and venue is proper there under 28 U.S.C. § 1391(b)–(c) as to her claims.
18         Next, courts consider whether granting transfer to that district would be appropriate
19   under several factors, including: “(1) the location where the relevant agreements were
20   negotiated and executed, (2) the state that is most familiar with the governing law, (3) the
21   plaintiff’s choice of forum, (4) the respective parties’ contacts with the forum, (5) the
22   contacts relating to the plaintiff’s cause of action in the chosen forum, (6) the differences
23   in the costs of litigation in the two forums, (7) the availability of compulsory process to
24   compel attendance of unwilling non-party witnesses, [ ] (8) the ease of access to sources
25   of proof . . . [9] the presence of a forum selection clause . . . [and (10)] the relevant public
26   policy of the forum state.” Hancock v. Jackson Hewitt Tax Serv., Inc., No. 19-2602, 2019
27   WL 8013111, at *2 (C.D. Cal. Aug. 29, 2019) (Gutierrez, J.) (transferring TCPA action to
28   district encompassing both defendant’s headquarters and plaintiff’s place of residence)
                                          15
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 21 of 30 Page ID #:82



 1   (quoting Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000))
 2   (alterations and ellipses in original). Just as this Court found in Hancock, these factors
 3   heavily favor transfer to the Southern District of Florida, Fort Lauderdale Division.
 4                1.     Plaintiff’s Choice of Forum Is Given Little Weight.
 5         In resolving motions to transfer under Section 1404(a) in TCPA nationwide class
 6   actions such as this one, courts have recognized that plaintiff’s choice of forum deserves
 7   minimal or no deference for at least four reasons. First, courts, including this Court, have
 8   repeatedly held that a plaintiff’s choice of forum is due considerably less weight in
 9   putative class actions. See Hancock, 2019 WL 8013111, at *4 (“Further, the ‘great
10   weight’ accorded to Plaintiff’s choice of forum is even further diminished where, as here,
11   the plaintiff brings a putative class action.”) (citing Lou v. Belzberg, 834 F.2d 730, 739
12   (9th Cir. 1987)); see also Johnson, 19 F. Supp. 3d at 1011 (“[I]n class actions, a plaintiff’s
13   choice of forum is often accorded less weight.”) (quoting Hawkins v. Gerber Prod. Co.,
14   924 F. Supp. 2d 1208, 1214 (S.D. Cal. 2013)).
15         Second, deference to a chosen forum is “substantially reduced” where, as here, “the
16   plaintiff does not reside in the [chosen] venue.” Lewis v. Sw. Airlines Co., No. 16-0749,
17   2016 WL 3091998, at *3 (N.D. Cal. June 2, 2016) (internal citation omitted) (alterations
18   in Lewis); accord Hancock, 2019 WL 8013111, at *4 (holding, under “convenience of the
19   parties” prong, that plaintiff’s residence in Texas made California an inconvenient forum
20   for him). Here, Plaintiff’s residence outside this district diminishes her choice of forum.
21         Third, “the degree to which courts defer to the plaintiff’s chosen venue is
22   substantially reduced where . . . the forum lacks a significant connection to the activities
23   alleged in the complaint.” Carolina Cas. Co. v. Data Broad. Corp., 158 F. Supp. 2d 1044,
24   1048 (N.D. Cal. 2001) (internal quotation marks omitted); accord Hancock, 2019 WL
25   8013111, at *4 (giving little weight to plaintiff’s choice of forum where his “TCPA cause
26   of action stems not from contact with California, but from Defendant sending text
27   messages from either New Jersey or Texas to a Texas phone number”).
28
                                          16
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 22 of 30 Page ID #:83



 1         The same result follows here. Plaintiff has conceded—in two separate federal
 2   complaints—that all of the conduct relevant to her claims emanates from outside of this
 3   district. For its part, AEG has shown that there is no forum-related conduct as relates to
 4   Plaintiff’s claims. See generally Stoll Decl.; see also Davie Decl. Because this forum
 5   lacks any, much less “significant connection to the activities alleged in the complaint,”
 6   Carolina Cas. Co., 158 F. Supp. 2d at 1048, Plaintiff’s choice of forum is due little weight.
 7         Finally, a court may disregard the plaintiff’s chosen venue entirely if, like here, it
 8   is a result of forum shopping. See Foster v. Nationwide Mut. Ins. Co., No. 07-4928, 2007
 9   WL 4410408 at *2 (N.D. Cal. Dec. 14, 2007) (“Where forum-shopping is evident . . .
10   courts should disregard plaintiff’s choice of forum.”); accord Hawkins, 924 F. Supp. 2d
11   at 1215 (“[T]he reduced weight on plaintiff’s choice of forum in class actions serves as a
12   guard against the dangers of forum shopping, especially when a representative plaintiff
13   does not reside within the district.”).
14         Kempton v. Life for Relief & Dev. Inc. is on all fours. The Plaintiff in Kempton
15   originally filed a TCPA action in the Eastern District of Michigan arising out of his alleged
16   receipt of text messages. See Kempton, No. 19-02156, 2019 WL 5188750, at *1 (D. Ariz.
17   Oct. 15, 2019). Similar to Plaintiff Barbieri, plaintiff Kempton then filed an amended
18   complaint, which defendant moved to dismiss, “arguing that Plaintiff failed to plead facts
19   to state a claim for relief because, in the Eastern District of Michigan, a plaintiff must
20   provide evidence of something more than just the use of an automated testing system to
21   prove that the defendant used an ATDS in violation of the TCPA.” Id. Rather than oppose
22   defendant’s motion, plaintiff Kempton dismissed his complaint and re-filed it in the
23   District of Arizona. See id. In granting defendant’s motion to transfer pursuant to Section
24   1404(a), the court held that “Plaintiff’s strategic maneuvering raises the inference of
25   forum shopping.” Id. at *3. Specifically, the court explained:
26                [T]he facts show that Plaintiff choose to litigate this suit in [the]
27                Eastern District of Michigan until he was presented with a
28                Motion to Dismiss that pointed out the district’s precedent on
                                          17
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 23 of 30 Page ID #:84



 1                TCPA actions and the deficiencies in his Amended Complaint.
 2                At that point, he voluntarily dismissed his Complaint, only to
 3                refile in a jurisdiction that does not have the same TCPA
 4                precedent.
 5   Id.
 6         Here, Plaintiff cannot even point to her (or AEG’s) residence in this forum as a
 7   purported excuse for her abrupt dismissal of the Florida Action. Instead, after filing
 8   multiple complaints in the Florida Action, each time asserting that venue was proper there,
 9   Plaintiff elected to uproot the case after months of litigation and while AEG’s motion to
10   dismiss her amended complaint was pending. See RJN, Ex. A. As Kempton instructs,
11   this reveals either a thinly veiled attempt to avoid perceived unfavorable law in the
12   Southern District of Florida or, perhaps, an unfavorable Article III assignment in the
13   (now-dismissed) Florida Action.        In any event, this Court should not countenance
14   Plaintiff’s “strategic maneuvering.”
15         For these reasons, Plaintiff’s choice to re-file her action in this district carries no
16   weight, as she asserts class allegations, she does not reside in this district, she has
17   conceded that the events giving rise to her claims occurred outside this district, which
18   otherwise has no connection to the parties or Plaintiff’s claims, and the choice to file the
19   Complaint in this district—after months of litigating in the Southern District of Florida—
20   was the result of what appears to be blatant forum shopping. It follows that this factor
21   alone warrants transfer to the Southern District of Florida, Fort Lauderdale Division.
22                2.     The Parties’ Respective Lack of Contacts with this District and
                         Absence of Contacts Relating to Plaintiff’s Claims in this District
23                       Favor Transfer.
24         The parties’ lack of contacts with this district and the nonexistence of contacts
25   relating to Plaintiff’s claims in this district weigh decidedly in favor of transfer to the
26   Southern District of Florida. For her part, Plaintiff has alleged no contact with this district
27   whatsoever, and each of her prior complaints conceded that venue was proper in the
28   Southern District of Florida. Although Plaintiff has attempted to swap in California in
                                          18
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 24 of 30 Page ID #:85



 1   place of Florida in alleging that a “substantial part” of the conduct giving rise to the claims
 2   occurred in this district, she does not sufficiently allege that relevant events and conduct
 3   indeed occurred in this district. That alone supports transfer to the Southern District of
 4   Florida—the district that does have a substantial connection to the events giving rise to
 5   the allegations. See Verdun v. Cal. Bus. Bureau, No. 14-0035, 2014 WL 12508344, at *2
 6   (S.D. Cal. June 16, 2014) (transferring action where “plaintiff fail[ed] to allege the
 7   conduct at issue occurred” in the Southern District of California).
 8         Further, AEG has demonstrated that all of the relevant events underlying this action
 9   occurred in the Southern District of Florida. See Stoll Decl. ¶¶ 4–8 (confirming, among
10   other things, that “all persons involved in the Deadbeats Event on behalf of AEG work
11   from AEG’s principal office in West Palm Beach, Florida 33409”). California, by
12   contrast, bears no relationship whatsoever to this action. Id. ¶ 8. A transfer to the Southern
13   District of Florida, where AEG is headquartered and maintains its principal place of
14   business, and where the relevant events underlying Plaintiff’s claims occurred, including
15   where she allegedly received text messages for an event held in the Southern District of
16   Florida, is thus fully warranted. Indeed, courts routinely recognize in putative class
17   actions under the TCPA that the operative facts typically arise in the state where the
18   corporate defendant is located and hold that transfer to such state is therefore warranted
19   under Section 1404(a). See, e.g., LaGuardia, 2020 WL 2463385, at *7 (“Both Defendants
20   are headquartered in Columbus, Ohio and it is likely the place where Defendants made
21   the marketing decision to send the alleged automated text messages.”); Geraci v. Red
22   Robin Int’l, Inc., No. 18-15542, 2019 WL 2574976, at *3 (D.N.J. June 24, 2019)
23   (transferring TCPA action from the plaintiff’s home state of New Jersey to the state of the
24   defendant’s headquarters in Colorado, on the grounds that the operative facts arose in,
25   and the defendant had substantially more contacts with, Colorado, where defendant was
26   headquartered); accord Hancock, 2019 WL 8013111, at *3–5 (transferring TCPA action
27   to Western District of Texas, where plaintiff and defendant’s relevant franchisee resided).
28
                                          19
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 25 of 30 Page ID #:86



 1         Accordingly, these factors weigh heavily in favor of transfer to the Southern
 2   District of Florida, Fort Lauderdale Division.
 3                3.     The Availability of Compulsory Process to Compel Attendance of
                         Witnesses and the Convenience of the Parties Weighs in Favor of
 4                       Transfer.
 5         Further underscoring Plaintiff’s strategic maneuvering is her attempt to assert
 6   claims against AEG for conduct she attributes to a third party—Awesome—who is
 7   beyond this California Court’s subpoena power. Plaintiff conceded in her prior complaint
 8   filed in the Florida Action that Awesome is crucial to resolving this proceeding. Indeed,
 9   Plaintiff specifically amended her first complaint in the Florida Action to name Awesome
10   as a co-defendant under a joint liability theory. See RJN, Ex. C. Here, she continues to
11   allege that Awesome sent her the text messages at issue. See Compl. ¶ 27; id. ¶ 40 (“To
12   send the text messages, Awesome used a messaging platform . . . .” (emphasis added)).
13   Yet despite (or perhaps because of) Awesome’s role, Plaintiff conspicuously fails to name
14   Awesome as a defendant. See id. ¶¶ 63–65, 73–74.
15         In doing so, Plaintiff has attempted to block AEG from presenting Awesome as a
16   live witness at trial, as Rule 45(c) of the Federal Rules of Civil Procedure limits a Court’s
17   subpoena power to “within 100 miles of where the person resides, is employed, or
18   regularly transacts business in person.” As Plaintiff has already alleged, Awesome “is a
19   Florida limited liability company with a principal address of 3406 Davie Rd., Unit 203
20   Davie, FL 33314.” RJN, Ex. B ¶ 7; see also Stoll Decl. ¶ 3 (“AEG and another Florida-
21   based entity, Awesome [], were involved as independent contractors in the promotion of
22   the Deadbeats Event pursuant to a co-promotion agreement.”); id. ¶ 7 (confirming that
23   Awesome was identified in the agreement “as having offices in Davie, Florida 34414”).
24   With the combination of Awesome not being named as a defendant and the inability to
25   subpoena Awesome as a witness for trial in California, live testimony vital to AEG’s
26   ability to rebut Plaintiff’s claim of vicarious or joint venture liability will be unavailable.
27   See, e.g., Kissick v. Am. Residential Servs., LLC, No. 19-1460, 2019 WL 6434639, at *5
28   (C.D. Cal. July 18, 2019) (transferring TCPA action and explaining that live testimony is
                                          20
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 26 of 30 Page ID #:87



 1   “more convenient and preferable”) (collecting cases). This factor weighs heavily in favor
 2   of transfer.
 3          As for AEG’s witnesses and the convenience of AEG, “[a]ll of the persons involved
 4   in the Deadbeats Event on behalf of AEG work from AEG’s principal offices in West
 5   Palm Beach, Florida 33409.” Id. ¶ 5. It would be more convenient for AEG’s witnesses
 6   to testify in court if the action were located near their place of work in the Southern
 7   District of Florida, which favors transfer. See Cont’l Indus. Cap., L.L.C. through Cohen
 8   Asset Mgmt., Inc. v. Davey Tree Expert Co., No. 05-1214, 2005 WL 8173354, at *2 (S.D.
 9   Cal. Sept. 7, 2005) (finding this factor weighs in favor of transfer where “at least some of
10   [the] witnesses” are “beyond the Court’s subpoena power,” and “[f]or [whom] litigation
11   in the SD Cal would be more costly and time consuming”); accord Perez v. Performance
12   Food Grp., Inc., No. 15-2390, 2017 WL 66874, at *4 (N.D. Cal. Jan. 6, 2017) (noting
13   witnesses “most likely would find it more convenient to testify” in the district where they
14   work).
15          Accounting for Plaintiff’s convenience also supports transfer. This Court held in
16   Hancock that where, as here, a plaintiff resides outside this district, this forum is
17   “inconvenient” for him and the plaintiff’s state of residence is, by contrast, a more
18   convenient forum. 2019 WL 8013111, at *3. Indeed, Plaintiff’s election to sue in a forum
19   in which she does not reside is just further indication of her intent to forum shop and
20   means any “convenience” argument she might raise would be entitled “to little if any
21   weight[.]” Perez, 2017 WL 66874, at *3 (giving little weight to plaintiff’s convenience
22   argument because he sued “in a forum where he did not reside”).
23          Accordingly, because all of the relevant parties and witnesses—Plaintiff, AEG, and
24   Awesome—are in Southern Florida, transfer to that district is proper. Cf. Hancock, 2019
25   WL 8013111, at *3 (“[A]lthough [third-party] Callfire is headquartered in California, it
26   appears Plaintiff will need a significant amount of discovery from Defendant, rather than
27   Callfire, on how Defendant used CallFire’s services, where the text messages originated,
28   Plaintiff’s consent, execution of the class waiver, and whether Defendant maintained a
                                          21
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 27 of 30 Page ID #:88



 1   ‘Do Not Call’ list. [] Thus, the parties could more easily access these Texas-based contacts
 2   were they in Texas, rather than California.”).
 3                4.     The Ease of Access to Evidence Weighs in Favor of Transfer or is
                         Neutral.
 4

 5         Notwithstanding advances in technology, the ease of access to evidence favors
 6   transfer of this matter to the Southern District of Florida. As explained by the court in
 7   Hawkins, this factor weighs in favor of transfer where, as here, “much of the documentary
 8   evidence in th[e] case—to th[e] extent that such evidence may not be available in
 9   electronic format—is likely located at [defendant’s] headquarters.” Hawkins, 924 F.
10   Supp. 2d at 1216.
11         In this case, Plaintiff concedes that Florida-based Awesome—and not AEG—
12   transmitted the text messages at issue. See Compl. ¶ 27. For its part, AEG has confirmed
13   that it “was not responsible for the transmission of any promotional text message(s)
14   regarding the Deadbeats Event[.]” Stoll Decl. ¶ 8. And, to the extent AEG possesses any
15   relevant evidence, it will be located in West Palm Beach, Florida. See Stoll Decl. ¶ 7.
16   Indeed, all of the relevant witnesses, records, and sources of proof reside or are located
17   in the Southern District of Florida. See Stoll Decl. ¶¶ 4–8. As such, this factor weighs
18   heavily in favor of transfer to the Southern District of Florida. See Hancock, 2019 WL
19   8013111, at *3 (explaining that “it appears Plaintiff will need a significant amount of
20   discovery from Defendant,” and “[t]hus, the parties could more easily access these
21   [Florida]-based contacts were they in [Florida], rather than California”).
22                5.     Other Factors Support Transfer or Are Neutral.
23         The various other factors either support transfer or are neutral. For example, the
24   differences in costs of litigation tilt in favor of transfer because Plaintiff and AEG both
25   reside in the Southern District of Florida, where the key witnesses and any relevant
26   evidence are also located. See Hancock, 2019 WL 8013111, at *3 (“[L]itigating the case
27   in [Florida] would reduce costs because evidence and witnesses relating to Plaintiff’s
28
                                          22
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 28 of 30 Page ID #:89



 1   TCPA claims are located in Florida, not California.” (citation and quotation marks
 2   omitted)).
 3         Further, although Plaintiff does not allege that she entered into any agreements with
 4   AEG, and thus “the location where the relevant agreements were negotiated and
 5   executed” may be neutral, the underlying Deadbeats Event agreement between Awesome
 6   and AEG was negotiated in Florida. See Stoll Decl. ¶ 4.
 7         Finally, neither state has more familiarity with the governing law, as Plaintiff
 8   asserts violations of a single federal statute. See Hancock, 2019 WL 8013111, at *4 n.2
 9   (“The TCPA is a federal statute, and as this Court has previously held, where . . . Plaintiff’s
10   claims for relief are based on federal law, both [federal] courts are presumably familiar
11   with the governing law.” (citation and quotation marks omitted; ellipses in original));
12   accord LaGuardia, 2020 WL 2463385, at *8 (“Because both courts are fully capable of
13   applying the federal statute at issue in this case, the court concludes this factor is
14   neutral.”); Kempton, 2019 WL 5188750, at *3 (“[T]he Court notes that the TCPA is a
15   federal statute. Both this district and the Eastern District of Michigan are equally familiar
16   with the law.”).
17                6.     The Interest of Justice and Judicial Efficiency Warrants Transfer to the
                         Southern District of Florida.
18

19         As set forth above, venue lies only in the Southern District of Florida and not here.
20   And, in addition to all of the convenience factors that weigh heavily in favor of transfer
21   to Florida, there is another “paramount” and “potentially dispositive factor:              the
22   significant burden on limited judicial resources if transfer is denied.” Hawkins, 924 F.
23   Supp. 2d at 1214. “Here, the [interest of justice] factors favor transferring the case
24   because the parties’ contacts with the forum, the contacts related to Plaintiff’s TCPA
25   claim, the ease of access to sources of proof, and the differences in litigation costs all
26   make the [Southern District of Florida] a more suitable venue.” Hancock, 2019 WL
27   8013111, at *3.
28
                                          23
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 29 of 30 Page ID #:90



 1         Moreover, a transfer to the Southern District of Florida will prevent further
 2   improper strategic maneuvering and gamesmanship by Plaintiff, which in turn will serve
 3   judicial economy by preventing further unnecessary litigation over these procedural
 4   venue and jurisdictional issues and permitting this action to proceed to the merits in the
 5   Southern District of Florida, where this action belongs.
 6         For all of the foregoing reasons, AEG respectfully submits that this action should
 7   be transferred to the Southern District of Florida, Fort Lauderdale Division.
 8         C.     Should this Action Remain in this District, this Court Lacks Personal
                  Jurisdiction over Plaintiff’s Claims.
 9

10         As set forth in detail in Section III.A.1 infra, this Court unquestionably lacks
11   personal jurisdiction over AEG. As such, this Court may dismiss or transfer this action
12   for improper venue under Federal Rule of Civil Procedure 12(b)(3) and Section 1406(a).
13   Id. Moreover, because the interest of justice would be best served by transfer to the
14   Southern District of Florida, Fort Lauderdale Division, AEG submits that this Court
15   should transfer, rather than dismiss, this action.
16         Further, although the Court lacks personal jurisdiction over AEG, and thus the
17   action could independently be dismissed under Federal Rule of Civil Procedure 12(b)(2),
18   AEG submits that the Court may decline to decide that aspect of this motion and only do
19   so if the Court elects not to transfer this action to the Southern District of Florida. See,
20   e.g., Abrams Shell v. Shell Oil Co., 165 F. Supp. 2d 1096, 1103 (C.D. Cal. 2001)
21   (“However, the ‘transferor court’ need not have personal jurisdiction over the
22   defendant(s) to order transfer. It may order the case transferred so that jurisdiction can be
23   established in the ‘transferee court.’” (quoting Goldlawr, Inc., 369 U.S. at 466–67)); id.
24   at 1110 (declining to reach motion to dismiss for lack of personal jurisdiction upon
25   transfer of action).
26   ///
27   ///
28   ///
                                          24
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
 Case 2:20-cv-03923-PSG-GJS Document 19-1 Filed 05/26/20 Page 30 of 30 Page ID #:91



 1                                     IV.    CONCLUSION
 2         For the foregoing reasons, AEG respectfully requests that the Court transfer this
 3   action to the Southern District of Florida, Fort Lauderdale Division, on the ground that
 4   venue is improper in the Central District of California.           In the alternative, AEG
 5   respectfully requests that the Court transfer this action to the Southern District of Florida,
 6   Fort Lauderdale Division, out of convenience and in the interest of justice. In the event,
 7   however, that the Court does not dismiss or transfer this action for improper venue or out
 8   of convenience and in the interest of justice, it should dismiss Plaintiff’s claims for lack
 9   of personal jurisdiction.
10                                        Respectfully submitted,
11    Dated: May 26, 2020                 AKIN GUMP STRAUSS HAUER & FELD LLP
                                          Neal R. Marder
12                                        Michael J. Stortz
                                          Marshall L. Baker
13

14                                        By:           /s/ Neal R. Marder
                                                            Neal R. Marder
15
                                                      Attorneys for Defendant
16                                                   AEG PRESENTS SE, LLC
17

18

19
20

21

22

23

24

25
26

27

28
                                          25
       DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO TRANSFER
